Mr. Justice Beckwith delivered the opinion of the Court: The clerk of the Circuit Court had no authority to issue a fee-bill against Couse for the collection of Eads’ costs. Eads had recovered a final judgment, and the only mode of collecting his costs of Couse was by an execution. Purp. Stat. 826. A fee-bill may be issued against a party to collect the costs due from him to the officers of court, &c., without regard to the results of the suit (Purp. Stat. 562), but the clerk has no authority to issue that kind of process to enforce a final judgment. Neal v. Blanchard, 32 Ill. 503. The fee-bill under which the appellant justifies the conversion of the property in controversy, is void upon its face. All proceedings under it were without authority. The judgment of the court must,'therefore, be affirmed. Judgment affirmed.